Exhibit 99.1 Press Release For Further Information Contact: INVESTORS MEDIA Kevin Twomey Karen Rugen (717) 731-6540 (717) 730-7766 or investor@riteaid.com FOR IMMEDIATE RELEASE RITE AID EXTENDS CONSENT SOLICITATION FOR ITS 8.125% SENIOR SECURED NOTES DUE 2010 AND ITS 7.5% SENIOR SECURED NOTES DUE 2015 CAMP HILL, PA, May 5, 2008 – Rite Aid Corporation (NYSE: RAD) announced today that it has extended its solicitation of consents to amend the terms of the indentures for its 8.125% senior secured notes due 2010 (CUSIP 767754BFO) (the “2010
